Citation Nr: 0007272	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an earlier effective date for an award of 
Dependency and Indemnity Compensation (DIC).

2.  Entitlement to a higher rate for burial allowance.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1938 to 
February 1949, and from May 1949 to August 1958.  He died in 
November 1986, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a September 1996 RO decision which established 
entitlement to DIC; the award was made effective March 30, 
1994, and payment pursuant to the award was made effective 
April 1, 1994.  The appellant appealed for an earlier 
effective date.  This case also comes to the Board from a May 
1997 RO decision which granted a service-connected burial 
allowance in the amount of $950; the appellant appealed for a 
higher amount of burial allowance.


FINDINGS OF FACT

1.  The veteran, a former prisoner of war (POW), died and was 
burried in November 1986.

2.  The appellant's initial claim for DIC benefits was denied 
by the RO in a December 1986 decision; the appellant did not 
appeal, and the decision became final.

3.  A liberalizing amendment to a governing regulation, 
38 C.F.R. § 3.309, was enacted effective August 24, 1993, 
concerning a presumption of service connection for ischemic 
heart disease for former POWs.

4.  On March 30, 1994, the RO received an informal claim for 
DIC benefits from the appellant.

5.  In an August 1996 decision, the Board granted service 
connection for the cause of the veteran's death, based on the 
liberalizing regulation.  

6.  The RO, in a September 1996 decision, awarded DIC (based 
on the Board's finding of service connection for the cause of 
the veteran's death); the award was made effective with the 
March 30, 1994 claim, and payment pursuant to the award was 
made effective from April 1, 1994.

7.  The RO thereafter awarded the appellant $950 for a 
service-connected burial allowance, representing $1,100 
permitted by law for the service-connected burial allowance 
(at the time of the veteran's burial), minus $150 which had 
previously been paid for a non-service-connected burial 
allowance.


CONCLUSIONS OF LAW

1.  The correct effective date for the award of DIC is August 
24, 1993, the effective date of a liberalizing amendment to 
38 C.F.R. § 3.309.  38 U.S.C.A. §§ 5110, 7105 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.114, 3.400 (1999).

2.  A higher rate of burial allowance is precluded.  
38 U.S.C. § 907 (1982); 38 U.S.C. § 907 (1988).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty for a period of nearly 
twenty years.  During his service, he was a POW of Japan from 
May 1942 to September 1945.  He retired from service in 
August 1958.  He died on November [redacted], 1986 of ischemic 
heart disease, and he was buried that same month.

In November 1986, the appellant submitted a claim for DIC 
benefits, asserting that the veteran's death was service-
connected.

In a December 1986 decision, the RO denied service connection 
for the cause of the veteran's death and denied DIC benefits; 
the appellant was notified of this decision by a letter dated 
in December 1986, and she did not appeal.

In February 1987, the RO granted VA burial benefits of $150, 
based on the veteran's non-service-connected death, and 
notified the appellant of this decision. 

On March 30, 1994, the RO received an informal claim for DIC 
benefits from the appellant's representative.

On April 1, 1994, the RO received a claim for DIC benefits 
from the appellant.  She asserted that service connection 
should be established for the cause of the veteran's death in 
light of recent changes in VA regulation regarding 
presumptive service connection for ischemic heart disease in 
cases of former POWs.

In an August 1996 decision, the Board granted service 
connection for the cause of the veteran's death; although not 
entirely clear, that decision appears to be largely based on 
the recent change in regulation concerning ischemic heart 
disease and former POWs.  In a September 1996 decision, the 
RO effectuated the Board's decision and awarded DIC benefits.  
The file shows the RO considered March 30, 1994 as the 
effective date of the award (being the date it received the 
claim), and payment pursuant to the award was commenced at 
the start of the following month, April 1, 1994, pursuant to 
38 C.F.R. § 3.31.   

In February 1997, the appellant submitted an application for 
service-connected burial benefits.  

By a statement dated in March 1997, the veteran appealed for 
an earlier effective date for the grant of DIC benefits.  She 
asserted that an effective date of November [redacted], 1986 
(the date of the veteran's death) should be assigned, since her 
original claim for DIC benefits was filed at the time of his 
death.
 
In a March 1997 statement, the appellant asserted that she 
was entitled to a higher rate of burial benefits since the 
veteran's death had been determined to be service-connected.  
She enclosed a photocopy of a bill from Jones Funeral Home 
reflecting that $150 (a non-service-connected burial 
allowance) was received in February 1987 in partial payment 
of the veteran's funeral expenses.

In a May 1997 decision, the RO granted payment of a burial 
allowance in the amount of $950, based on the veteran's 
service-connected death.  This figure represents the 
difference between $1,100 payable for a service-connected 
burial allowance (at the time of the veteran's death and 
burial) and the $150 previously paid for the non-service-
connected burial allowance.

By a statement received in August 1997, the appellant 
asserted that a higher rate of burial allowance should be 
granted.  She claimed that since DIC benefits were granted 
effective in April 1994, the service-connected burial 
allowance should have been paid to her at the 1994 rate 
rather than the 1986 rate.  The appellant essentially 
reiterated her assertions in a statement received in December 
1997.  In another December 1997 statement, the appellant 
asserted that an earlier effective date of 1991 should be 
assigned for the grant of DIC benefits.

By a statement dated in January 1998, the appellant's 
representative asserted that governing regulations provided 
for a grant of DIC to be effective on the date of a change in 
law, or retroactive to one year prior to the date of the 
claim.

II.  Analysis

A.	Earlier Effective Date for DIC

The appellant contends that she is entitled to an earlier 
effective date for a grant of DIC benefits.  Specifically, 
she contends that she is entitled to an effective date of 
either November [redacted], 1986, the date of the veteran's 
death, or alternatively, an effective date in 1991.

Initially, the Board notes that a claim for DIC benefits was 
previously denied by the RO in a December 1986 decision; the 
appellant did not appeal, and the decision became final.  
38 U.S.C.A. § 7105.  On March 30, 1994, the appellant 
submitted an application to reopen the previously denied 
claim for DIC benefits.  The claim was reopened, pursuant to 
38 U.S.C.A. § 5108.  In an August 1996 decision, the Board 
granted service connection for the cause of his death.  
Although not entirely clear, it appears the Board largely 
based its decision on a change in regulation concerning a 
presumption of service connection for ischemic heart disease 
in cases of former POWs.  The Board decision was effectuated 
in a September 1996 RO decision which granted DIC benefits; 
the DIC award was effective with the March 30, 1994 claim, 
and payment pursuant to the award was effective on April 1, 
1994, as required by 38 C.F.R. § 3.31.
 
Unless specifically provided otherwise, the effective date of 
an award for DIC benefits based on an original claim, or a 
claim reopened after a final disallowance, shall be the date 
of receipt of claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For 
death benefits due to service-connected death after 
separation from service, the effective date is the first day 
of the month in which the veteran's death occurred if the 
claim is received within one year after the date of death; 
otherwise the date of receipt of claim.  38 U.S.C.A. 
§ 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  For reopened claims, 
the effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(r).  

Where DIC is awarded pursuant to a liberalizing law or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award shall 
be fixed in accordance with the facts found but shall not be 
earlier than the effective date of the act or administrative 
issue.  Where DIC is awarded pursuant to a liberalizing law 
or VA issue which became effective on or after the date of 
its enactment or issuance, in order for a claimant to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of this paragraph are applicable to original 
and reopened claims.  If a claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  In no event shall such award be retroactive for 
more than one year from the date of application therefor or 
the date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a)(3).

In this regard, the Board notes that the governing 
regulation, 38 C.F.R. § 3.309, regarding presumptive service 
connection for diseases specific to former POWs, was amended 
effective on August 24, 1993, to provide that the term 
beriberi heart disease (which was already a listed disease 
under this regulation) also includes ischemic heart disease 
in a former POW who experienced localized edema during 
captivity.  59 Fed. Reg. 35464-35465 (1994).

The file shows the veteran's application to reopen a prior 
final denial of her DIC claim was received by the RO on March 
30, 1994.  Under 38 C.F.R. § 3.400, the effective date of the 
award of DIC would be the date of receipt of the appellant's 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  
However, the Board finds that 38 C.F.R. § 3.114 specifically 
provides otherwise, and permits an earlier effective date.

The Board finds that DIC was awarded pursuant to a 
liberalizing regulation (the amendment to 38 C.F.R. § 3.309 
concerning ischemic heart disease), which was effective on 
August 24, 1993.  The Board therefore concludes that the 
proper effective date of the award of DIC should be August 
24, 1993, the date of the liberalizing amendment to the 
regulation.  An effective date prior to August 24, 1993 is 
not in order, since the appellant's claim was received within 
one year after the effective date of the amendment to 
38 C.F.R. § 3.309, and the effective date of an award may not 
be earlier than the effective date of the amendment.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

For these reasons, an earlier effective date of August 24, 
1993 for an award of DIC benefits is granted. 



B.	Higher Rate for Burial Allowance

The appellant claims that she is entitled to a higher rate 
for burial allowance; she essentially asserts that the 
current rate of burial allowance should be assigned, rather 
than the rate in effect at the time of the veteran's death.

Initially, the Board notes that a greater monetary benefit is 
available for payment of a veteran's funeral and burial 
expenses where the cause of the veteran's death was service-
connected than is available where the cause of the veteran's 
death is 
non-service-connected.  Compare 38 U.S.C.A. § 2302 (West 
1991) with 38 U.S.C.A. § 2307 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.1600(a),(b) (1999).  

Service connection was denied for the cause of the veteran's 
death in an unappealed December 1986 RO decision.  In 
February 1987, the RO granted VA burial benefits of $150, the 
amount corresponding to that provided by law where the cause 
of death of the veteran is not service-connected.  Documents 
on file show that $150 was paid to the funeral home.

In an August 1996 decision, the Board granted service 
connection for the cause of the veteran's death; this 
decision was effectuated in a September 1996 RO decision.

In February 1997, the appellant submitted an application for 
service-connected burial benefits.  

In a May 1997 decision, the RO granted service-connected 
burial benefits in the amount of $950 ($1,100 payable for 
service-connected death under the law in effect at the time 
of the veteran's burial, minus $150 already paid for a non-
service-connected burial allowance). 

At the time of the veteran's death, governing law provided 
that when a veteran died as the result of a service-connected 
disability, the VA, upon the request of the survivors of such 
veteran, may pay the burial and funeral expenses incurred in 
connection with the death of the veteran in an amount not 
exceeding $1,100.  38 U.S.C. § 907 (1982).  In 1988, this 
statute was amended to provide $1,500 to the survivors of 
such a veteran.  38 U.S.C. § 907 (1988).  Under the current 
law, $1,500 is provided to the survivors of such a veteran.  
38 U.S.C.A. § 2307 (West 1991 & Supp. 1999).

The appellant is essentially arguing that the 1988 amendment 
to 38 U.S.C. § 907 should be applied prior to its effective 
date of April 1, 1988.  There is no provision in law for 
this, and logic dictates that the amount of the service-
connected burial allowance should correspond to what the law 
permitted at the time of the veteran's burial, and that any 
prior payment for a non-service-connected burial allowance 
must be subtracted from any later payment of a service-
connected burial allowance.  Such is the holding of the VA's 
General Counsel in precedent opinion VAOPGCPREC 15-95.  

The file shows the RO paid the appellant the maximum service-
connected burial allowance permitted by law.  In the present 
case, the law, not the evidence, is dispositive.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The Board holds that, as a 
matter of law, there is no entitlement to a higher rate of 
burial allowance.








ORDER

An earlier effective date of August 24, 1993 for an award of 
DIC is granted.

A higher rate of burial allowance is denied.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

